DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/21 has been entered.
Claim Status
3.  The amendment, filed 07/15/21, has been entered. Claims 65-69 and 113-118 are pending and under examination. Claims 1-64 and 70-112 are cancelled. Claim 65 is amended.
Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 07/17/20:
The objection of claim 65, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

Maintained Rejection: Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 

6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.  Claims 65-68 and 114-118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moen et al. 2005 (US 2005/0124053) as evidenced by Herbert et al. 1956 (Journal of General Microbiology: 14, 601-622). 
	Moen teaches methods for making bacterial hydrolysates comprising fermentation followed by concentration (i.e. harvesting), followed by heat treatments, including exposing the concentrated biomass (i.e. whole cell slurries) to temperatures of preferably from 80 to 95ºC (i.e. pasteurization temperatures), followed by enzymatic hydrolysis at 40-70ºC, with (i.e. purified) and/or without (i.e. crude) further processing including inter alia reducing the water content via evaporation, and then spray drying and/or freeze drying to yield a dried bacterial lysate (e.g. [0011-0013, 0015, 0022, 0038-0050, 0073-0087]; meeting limitations found in claims 65, 116, 117 and 118 with sufficient specificity). Moen teaches bacteria include Methylococcus capulatus (i.e. Gram negative bacterium; [0027]; meeting limitations found in claim 67) and Bacillus firmus and Bacillus brevis (i.e. Gram positive bacteria; e.g. [0030]; meeting limitations found in instant claims 67 and 68). Moen teaches the amount of any given enzyme system used is determined by those skilled in the art, but generally ranges from 0.001 to 0.5 % based on the weight of the biomass (see [0019]; meeting limitations found in claim 114 with sufficient specificity).  Moen teaches the cultures were produced using a loop-type fermentor for continuous aerobic fermentation (i.e. yields cells before the early stationary growth phase; e.g. see [0017, 0025, and 0035] and Example 1; meeting limitations in instant claims 65 and 66). 
	With regards to “TLR agonist” as an adjective for the dried bacterial lysate; this limitation does not added a positively recited step to the method and thus has been interpreted as a functional property of the bacterial lysate per se and products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable; see MPEP 2112.01.
	 With regards to the method step of wherein the bacteria are harvested before the early stationary phase; it is noted that Moen explicitly teach biomass was generated using continuous aerobic fermentation (i.e. not batch cultures; see Example 1 in Moen) which necessarily yields cells that are not yet in the stationary phase of growth, as evidenced by, for example, Herbert 1956 (The Continuous Culture of Bacteria; a Theoretical and Experimental Study; Journal of General Microbiology: 14, 601-622; in its entirety and also see page 604, section “Growth in Continuous Culture” and Figures 4 and 5; and page 618, Discussion). 
Therefore, Moen anticipates the claims as written.

Applicant’s Arguments
8. Applicant argues Moen does not disclose a method wherein the bacteria are harvested before the early stationary phase because Moen teaches continuous fermentation wherein bacteria are in an exponential phase all the time, e.g., from 1 to 2 to 4 to 16, and thus these exponential phase bacteria will not transition through the different stages of biomass growth (i.e. lag, log, and stationary do not exist).

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	The argument is not persuasive because Applicant concedes the bacteria, taught by Moen, are in an exponential phase, and the exponential phase (also called log phase and logarithmic phase because this phase is represented by a straight line with a positive slope on a log scale graph) is always before the stationary phase, and thus necessarily before “early stationary phase” (see Figures 4 and 5 of Herbert, of record). Therefore, whether the subsequent stationary phase ever occurs, or not, at some later time point, is not relevant as the limitation requires the positively recited step to happen before that point in time.  In fact, if Applicant’s invention also harvests bacteria before the early stationary phase, then their cultures will also not technically transition through to the stationary phase since the bacteria have been taken out of culture (i.e. harvested).  Further, for the purposes of clarity, log phase (i.e. straight line on log scale) is an exponential phase (i.e. straight line on log scale), thus the statement that the log phase does not exist in continuous culture is not accurate; compare Figures 4 and 5 of Herbert to the classic bacterial growth curve below:

    PNG
    media_image1.png
    856
    1286
    media_image1.png
    Greyscale

Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.



Maintained Rejection: Claim Rejections - 35 USC § 103
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


12. Claims 65-68 and 113-118 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. 2005 (US 2005/0124053) in view of Salazar et al. 2007 (Enzymatic lysis of microbial cells; Biotechnol. Letters 29:985-994; of record).
	The teachings of Moen are set forth above. 
With regards to the specific concentrations and temperatures/times in dependent claims 114, 115, 116 and 118; MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (emphasis added). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
In the instant case, it remains the Office’s position that (1) there is no evidence of record regarding the criticality of the claimed concentrations and/or times and temperatures; and/or (2) one of ordinary skill in the art would have an operational expectation of success for the entire range(s) disclosed by the prior art; and/or (3) the concentration(s) and/or incubation temperatures and times are results-effective variables and thus there is motivation for one of ordinary skill to optimize them through routine experimentation (see MPEP 2144.05II(B)).
Therefore, the difference between the prior art and the invention is wherein the hydrolytic enzyme used for lysis is chicken egg white lysozyme in dependent claim 113.
However, Salazar teaches hen (i.e. chicken) egg white lysozyme is the most commonly used lysozyme for bacterial cell wall disruption (e.g. page 986, right column; and page 987, left column).  Salazar teach even though lysozymes from many different sources have been isolated and characterized, hen egg white lysozyme is the only lysozyme that is currently used in most commercial applications (e.g. page 987, left column). Salazar teaches the art recognizes lysozyme as “…the lytic enzyme of excellence” (e.g. see abstract). In addition, Salazar teaches lysozymes lyse both Gram 
Therefore, it would have been prima facie obvious, to a person of ordinary skill in the art, before the effective filing date, to modify methods for making dried bacterial hydrolysates comprising fermentation followed by harvesting, followed by heat treatments, including exposing the concentrated biomass to pasteurization temperatures, followed by enzymatic hydrolysis of the biomass, and freeze-drying to yield a dried bacterial lysate, as taught by Moen; by using chicken egg white lysozyme as the hydrolytic enzyme, thereby arriving at the claimed invention, because chicken egg white lysozyme was the most commonly used lysozyme for bacterial cell wall disruption and the only lysozyme currently used in most commercial applications, as taught by Salazar.  The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because the art recognized this lysozyme as “…the lytic enzyme of excellence” as taught by Salazar. Thus, the combination is both beneficial and desirable; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions and accordingly leads to expected results (i.e. an optimized method of making bacterial lysates).
In addition, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), also discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious , was already known and was already shown to be a useful and desirable hydrolytic enzyme, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one enzyme for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
13. Applicant argues neither Moen nor Salazar teach or suggest harvesting the bacteria before the early stationary phase.

Response to Arguments
14.  Applicant’s arguments have been fully considered but are not persuasive.
 	This argument is not persuasive because, as set forth above (i.e. see Response in paragraph 9 above), and conceded by Applicant (i.e. see Remarks, page 7), the bacteria are in an exponential phase; and the exponential phase is always before the early stationary phase (e.g. see diagram above and art of record). Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
Maintained Rejection: Claim Rejections - 35 USC § 103
15. Claims 65-69 and 114-118 are rejected under 35 U.S.C. 103 as being unpatentable over Moen et al. 2005 (US 2005/0124053) in view of Hyronimus et al. 1998 (Coagulin, a bacteriocin-like inhibitory substance produced by Bacillus coagulans I; Journal of Applied Microbiology 85:42-50).
The teachings of Moen are set forth above. 
With regards to the specific concentrations and temperatures/times in dependent claims 114, 115, 116 and 118; MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (emphasis added). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
In the instant case, it is also the Office’s position that (1) there is no evidence of record regarding the criticality of the claimed concentrations and/or times and temperatures; and/or (2) one of ordinary skill in the art would have an operational expectation of success for the entire range disclosed by the prior art; and/or (3) the concentration(s) and/or incubation temperatures and times are results-effective variables and thus there is motivation for one of ordinary skill to optimize them through routine experimentation (see MPEP 2144.05II(B)).
Therefore, the difference between the prior art and the invention is wherein the bacteria is selected from the list found in dependent claim 69, including inter alia, the bacterial species, Bacillus coagulans and/or Lactococcus lactis.
However, Hyronimus teaches that Bacillus coagulans produces a bacteriocin-like inhibitory substance called coagulin which has important antimicrobial properties against many other types of bacteria (e.g. see abstract; introduction; and Table 1).  Hyronimus teaches bacteriocin compounds are recognized for their potential importance in the food industry to eliminate organisms responsible for food spoilage and/or food related pathogenicity (e.g. page 42, introduction).  Hyronimus demonstrated that coagulin synthesis starts at the beginning of logarithmic growth (i.e. exponential phase) and reaches a maximum after the first 6 hours (i.e. before stationary growth phase; e.g. Lactococcus lactis ssp lactis produces a similar, important, antimicrobial agent called nisin (e.g. page 49, left column).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for producing bacterial lysates used in food products, including methods used to make lysates of, for example Gram positive bacterial species, including Bacillus firmus and Bacillus brevis, as taught by Moen, by substituting other Gram positive bacterial species, including for example, Bacillus coagulans and/or Lactococcus lactis, in order to produce bacterial lysates containing important antimicrobial compounds such as coagulin and/or nisin, as taught by Hyronimus. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.
The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Moen already demonstrated effective production methods for bacterial lysates of Gram positive bacteria for food products; and Hyronimus already taught that antimicrobial compounds produced by Gram positive bacteria, in general, and Bacillus coagulans and Lactococcus lactis, specifically; were recognized as desirable for their importance in the food industry, for example to eliminate organisms responsible for food spoilage and/or food related pathogenicity. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, Moen teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the bacteria to be lysed); the substituted element (i.e. Bacillus coagulans and/or Lactococcus lactis ssp. lactis) were both known and already shown to be desirable because of the inhibitory substances produced, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one bacteria to be lysed for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results).  
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
16. Applicant argues neither Moen nor Hyronimus teach or suggest harvesting before the early stationary phase.

Response to Arguments
17.  Applicant’s arguments have been fully considered but are not persuasive.
This argument is not persuasive because, as set forth above (see Response in 
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 103
18.  Claims 65-69 and 113-118 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtali et al. 2006 (US 2006/0286205) in view of Salazar et al. 2007 (Biotechnol. Letters 29:985-994) and Chassy et al. 1980 (Applied and Environmental Microbiology 39(1):153-158).
Fichtali teaches methods of producing dried (e.g. lyophilized) compositions of bacterial biomass hydrolysates, comprising fermenting bacteria in a broth, separating cells from the broth, pasteurization pre-treatments, followed by hydrolyzing the biomass using enzymatic hydrolysis, and drying (e.g. see [0025, 0031, 0045, 0059-60, 0067-69, 0072-73]; and Fichtali claims 1, 6-7, 14-15, 32 and 60-61; meeting limitations found in instant claims 65 and 117). Fichtali teaches hydrolyzing the biomass includes cell 
In addition, Fichtali teaches that pasteurization is employed after the fermentation is complete, but before further processing of the fermentation broth; and that the benefits of pasteurization for microorganism sources include preventing exposure of a production organism to the environment and inactivating unwanted enzymatic activities; and that depending on the species of the production organism, pasteurization is performed at temperatures preferably from about 65°C to about 85°C (e.g. [0069]; meeting limitations found in instant claim 118 with sufficient specificity).  Fichtali teaches hydrolyzing the biomass includes cell disruption wherein the integrity of the cell is broken and the contents of the cell are thereby released, including the use of enzymes to lyse cells (i.e. lysozymes; see [0072-73]). Fichtali also teaches that the use of an exogenous enzyme yields hydrolysis with improved taste qualities of the resultant product; and for different biomass sources, different enzymes and reaction conditions can be employed, with an important enzyme selection criterion is to select an enzyme that will attack and degrade a portion of the material in the membrane and is known to those of skilled in the art (e.g. [0073]).  With regards to “TLR agonist” as an adjective for the dried bacterial lysate; this limitation does not added a positively recited step to the method and thus has been interpreted as a functional property of the bacterial lysate per se and products of the same chemical composition cannot have mutually exclusive properties because a chemical composition and its properties are inseparable; see 
Therefore the difference(s) between the prior art and the invention include (1) Fichtali is silent with regards to which phase the cells were harvested during (see independent claim 65); (2) Fichtali is silent with regards to use of hen egg white lysozyme as the lytic enzyme (see dependent claim 113); and (3) Fichtali does not teach the specific bacteria claimed (see dependent claims 68 and 69).
However, with regards to the selection of the hydrolytic enzyme to use to lyse the bacterial cells to form the hydrolysate, Salazar teaches hen egg white lysozyme is the most commonly used lysozyme for bacterial cell wall disruption (e.g. page 986, right column; and page 987, left column; meeting limitations found in instant claims 65 and 113).  Salazar teach even though lysozymes from many different sources have been isolated and characterized, hen egg white lysozyme is the only lysozyme that is currently used in most commercial applications (e.g. page 987, left column). Salazar teaches the art recognizes lysozyme as “…the lytic enzyme of excellence” (e.g. see abstract). In addition, Salazar teaches lysozymes lyse both Gram negative and Gram positive bacteria (e.g. page 985, right column; page 986, bridging section; and page 987 bridging section; also meeting limitations found in instant claim 67). 
Further, Chassy teaches similar methods of producing bacterial lysates comprising culturing bacteria in a growth medium to a variety of growth phases, including mid-exponential and late-exponential, harvesting cells, washing and resuspending in buffer, and incubating at a temperature of 37ºC for 90 minutes in the presence of 1 to 1200 g/ml of lysozyme (i.e. 1.2%; e.g. see page 154, left column; and page 156, right column; and Figures 1 and 2; also meeting limitations found in claims Propionibacterium as well as Lactobacilli, Pediococcus and Actinomyces (e.g. page 154, left column; also meeting limitations found in instant claim 67 and 68) and that Lactobacilli bacteria encompass L. casei, L. acidophilus, L. bulgaricus, and L. plantarum (e.g. see Table 2; meeting limitations found in instant claim 69).  Chassy teaches the art-recognized need for a gentle method to lyse a particular bacterium which is common to many areas of research in microbiology (i.e. one of ordinary skill in the art would select lysis conditions based on bacteria of interest; e.g. see page 153).
With regards to the specific concentrations and temperatures/times in dependent claims 114, 115, 116 and 118; MPEP 2144.05 states, generally, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
In the instant case, it is the Office’s position that (1) there is no evidence of record regarding the criticality of the claimed concentrations and/or times and temperatures; and (2) the concentrations and/or incubation temperatures and times are 
Therefore, it remains the Office’s position that it would have been prima facie obvious, to a person of ordinary skill in the art, before the effective filing date, to modify a method of producing bacterial hydrolysates comprising the use of pasteurization and enzymatic lysis, as taught by Fichtali, by (a) harvesting cells before the early stationary phase (e.g. exponential phase); (b) using hen egg white lysozyme to disrupt and lyse the bacterial cells; and (c) optimizing the lysis conditions for a particular bacterial species of interest, thereby arriving at the claimed invention, in order to improve the overall lysis efficiency and yield the hydrolysate of interest, as taught by Salazar and Chassy.  The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Fichtali already taught methods of making bacterial hydrolysates comprising fermenting, harvesting, and pasteurizing, followed by hydrolyzing (i.e. lysing) the cells using enzymes, including the advantages of pasteurization prior to lysing cells and the advantages of enzymatic hydrolysis to lyse bacterial cells; and Salazar and Chassy taught similar methods using hen egg white lysozyme for the lysing of bacteria cells and wherein at least 50% of cells were lysed regardless of growth phase, but that up to 100% lysis could be attainable by manipulating factors including the exposure times for a variety of bacterial species, including ones encompassed by the claims. Thus, the combination is both beneficial and desirable; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions and accordingly leads to expected results (i.e. an optimized method of making bacterial lysates for any given 
Additionally, with regards to method steps, including assay conditions, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. methods of making hydrolysates comprising fermenting, harvesting, pasteurizing, lysing via enzymes, and drying; and methods of harvesting cells prior to the early stationary growth phase; and methods of using the hen egg white lysozyme as the enzyme for lysis of bacterial cells to produce lysates; and methods of making lysates, including those of the bacteria claimed, and comprising lysing using 1.2% hen egg white lysozyme at 37ºC for at least an hour; with the recognition that longer times improved lysis efficiency) were all known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  
Further, with specific regards to the bacterial species, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), also discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield Lactobacillus casei, was already known and was already shown to be useful and desirable as a bacterial hydrolysate, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one bacterial species for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Furthermore, with regards with when (i.e. which phase) to harvest the bacterial cells, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and if these options lead to the anticipated success, then the invention was not of innovation but of ordinary skill and common sense.   In the instant case, there are four, art-recognized, well-described, bacterial growth phases, including lag, log, stationary and death (see classic growth curve above; and art of record), and thus, one of ordinary skill in the art could have easily pursued these known potential options, with a reasonable expectation of success because four is a finite number of identified options well within the technical grasp of the ordinary artisan.
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
19. Applicant argues:
Impermissible hindsight.
Fichtali, Salazar and Chassy do not teach harvesting bacteria from a fermentation broth before the early stationary phase.
The inventor of the present invention advantageously found that the lysates produced from cultures harvested before the early stationary phase included a level of PAMP molecules that are able to stimulate particular TLR types. 

Response to Arguments
20.  Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (argument A), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning; but, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, this argument is not persuasive because choosing to harvesting bacterial cells before the early stationary growth phase would be well within the level of an ordinary artisan, well before the effective filing date of the application, as evidenced by (a) the classic growth model of bacterial growth reproduced above describing the four, well-defined, art-recognized growth phases to select from; and (b) the art of record 
	With regards to argument B, the Office again disagrees and notes that bacteria can only be harvested from a limited number of well-known and well-delineated growth phases, any and all of which can be at once envisioned by even an ordinary artisan.  Nevertheless, in addition, Chassy explicitly teaches harvesting cells after 8 hours, corresponding to the mid-exponential phase; and also at 12 hours, corresponding to the late-exponential phase for the express purpose of determining the effect the age of the cells on the lysis efficiency and documented that regardless of the age of the culture at least 50% of the cells were effectively lysed (e.g. see page 156, right column; and Figure 1).  Thus, this argument is not persuasive because it is not an accurate representation of the teachings of the prior art and/or an accurate evaluation of the knowledge of a person having ordinary skill in the art before the effective filing date of the application.
With regards to argument C, the Office disagrees and notes the combination of prior art references teach the positively recited steps of the claimed method (i.e. ferment, harvest, pasteurize, lyse and dry). Thus this argument is not persuasive because any functional properties of the resulting lysate are interpreted as expressions of the intended results of following those positively recited steps because any and all biological, chemical and/or physical reactions resulting from those steps (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the actions per se. However, since the Office does not have the facilities for examining and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
21. No claims are allowed.

22.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

25.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645            
                                                                                                                                                                                            September 9, 2021